      Case 2:20-cr-00032-WFN       ECF No. 42    filed 08/10/20   PageID.106 Page 1 of 2




 1
 2
                                                                               FILED IN THE
 3                                                                         U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON

 4
                                                                     Aug 10, 2020
 5                                                                        SEAN F. MCAVOY, CLERK


 6                          UNITED STATES DISTRICT COURT
 7                        EASTERN DISTRICT OF WASHINGTON
 8
 9   UNITED STATES OF AMERICA,                        No. 2:20-CR-00032-WFN-1
10
                          Plaintiff,                  ORDER GRANTING
11                                                    DEFENDANT’S MOTION TO
12                         v.                         MODIFY RELEASE CONDITIONS
13   HOMERO RUIZ-CALDERON,
14                                                    MOTION GRANTED
                          Defendant.                    (ECF No. 41)
15
16           Before the Court is Defendant’s Unopposed Motion to Modify Conditions of
17   Release, ECF No. 41. Defendant recites in his motion that U.S. Probation does not
18   oppose this request and the United States will defer to Probation and the Court.
19           Specifically, Defendant requests permission to travel to Oregon to attend a
20   family gathering.
21           The Court finding good cause, IT IS ORDERED Defendant’s Motion, ECF
22   No. 41, is GRANTED. Defendant is permitted to travel to Forest Grove, Oregon
23   leaving August 14, 2020 and returning to the Eastern District of Washington on
24   August 16, 2020. Prior to departure Defendant shall provide U.S. Probation the
25   address where he will reside and a phone number where he can be contacted at any
26   time.
27           All other terms and conditions of pretrial release not inconsistent herewith
28



     ORDER - 1
       Case 2:20-cr-00032-WFN      ECF No. 42   filed 08/10/20   PageID.107 Page 2 of 2




 1   shall remain in full force and effect.
 2         IT IS SO ORDERED.
 3         DATED August 10, 2020.
 4
 5                                _____________________________________
                                            JOHN T. RODGERS
 6                                 UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 2
